DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 6, and 8 in the reply filed on 23 July 2021 is acknowledged. However, Claim 12 is a duplicate of Claim 6, only dependent on Claim 2 rather than Claim 1. In addition, Claim 14 is a duplicate of Claim 8, only dependent on Claim 2 rather than Claim 1. Therefore, Claims 12 and 14 will be examined as well.
Claim Status
Claims 1-14 are pending in the current application. Claims 4-5, 7, 9-11, and 13 have been withdrawn.
Duty to Disclose
37 CFR 1.56 states that “each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office al information material to patentability”. Applicant has a duty to disclose searches obtained from the International Searching Authority and from national stage Patent Offices. Applicant should file Information Disclosure Sheets detailing references obtained from searches in related cases PCT/CN2017/081329 and EP 17906152.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The claimed “linkage mechanisms” which connect the movable rings together (Claim 1), which interact with the “key” and “key slot” or “hole” (Claim 2), and which fix the movable rings and the support rod through the driven rod (Claim 2) must be shown.
The instant specification and the drawings are not clear enough for a reader to understand the motion track of “twisting” movable ring, “swinging” movable ring, or “oscillating” movable ring from Claim 2. Therefore, the “twisting” motion, the “swinging” motion, and the “oscillating” motion of the movable rings and the movement of the support rod and driven rod must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claims 1-3, 6, 8, 12, and 14, the term “linkage mechanism” is used repeatedly throughout the instant specification and the claims, but the term is never defined or shown on any drawings. The term is a structure which connects the movable rings together (Claim 1, [0041]), which interacts with the “key” and “key slot” or Claim 2, [0042]), and fixes the movable rings and the support rod through the driven rod (Claim 2, [0042]). It is not clear what structure can accomplish all of these functions. In the Examiner’s opinion, it is not clear how the case can move forward.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, it is not clear how the term “laminated” is applied to the apparatus, and how it affects any of the claimed structure of the claim.
With regard to Claim 1, Oxford Dictionary defines “pendulum” to mean “suspended from a fixed point so as to swing or oscillate freely under the influence of gravity”. It is not clear from any of the recited limitations of Claim 1 that the claimed structure is capable of swinging freely under the influence of gravity. The recitation of “the linkage is driven by one or more drive devices to swing about the support rod” does not suggest that the structure is capable of swinging freely under the influence of gravity.
With regard to Claim 1, the Examiner notes that “screw shafts” are claimed, indicating more than one screw shaft, and that each screw shaft is provided with fixed rings and movable rings in a staggered arrangement in a radial direction to form a 
With regard to Claim 1, in “the separator further comprises a support rod sleeved in one end of the movable ring, and the movable rings are connected together to form a linkage by means of one or more kind of linkage mechanisms”, it is not clear if a separate support rod is sleeved for each set of movable rings for each screw shaft, or if one support rod is sleeved for all sets of movable rings for all screw shafts.
With regard to Claim 1, in “the linkage is driven by one or more drive devices to swing about the support rod which is served as center”, it is not clear if “served as a center” means that the support rod is at the center of the drive devices, such that it forms a longitudinal axis about which the drive devices rotate or swing.
With regard to Claim 1, in “both a fixing rod on the fixed rings and the support rod on the movable rings”, it is not clear if a separate fixing rod is used for each set of fixed rings for each screw shaft, or if one fixing rod is used for all sets of fixed rings for all screw shafts.
With regard to Claims 1 and 2, “linkage mechanism” is not defined by the claims or the instant specification, and does not appear to be shown on any of the drawings. The linkage mechanisms connects the movable rings together (Claim 1), interacts with a key and key slot or hole (Claim 2), and fixes the movable rings and the support rod through the driven rod (Claim 2). It is not clear what structure can accomplish all three of these functions.
With regard to Claim 2, lines 2-5, “wherein the linkage mechanism fixes the movable rings and the support rod through a locking position of the key and the key Claim 2, the claim states that these alternatives can be used together such that one part of the movable ring is fixed by a locking position of the key and the keyway and the support rod and another part is fixed by the driven rod. As a result, it is not clear whether these linkage mechanisms are alternatives or they can be used together.
With regard to Claim 2, “the key” and “the key slot” lack antecedent basis in the claims, and it is not clear how these terms relate to the movable rings and/or support rod.
With regard to Claim 2, “wherein, the movable ring, which is fixed by a locking position of the key and the keyway, and the support rod, is a twisting movable ring”, it is not clear what “twisting” means, and whether the movable ring can be deformed (i.e., twisting), or if it performs a particular type of motion. 
With regard to Claim 2, lines 4-5, “the linkage mechanism fixes the movable rings and the support rod through the driven rod”, are the linkage mechanisms passed through the driven rod? Or is the driven rod passed through the linkage mechanism? Is the support rod passed through the driven rod, as claimed? It is not clear what this recitation means.
With regard to Claim 2, when the movable rings are fixed only by the linkage mechanism that requires a locking position of the key and the keyslot such that the movable rings are twisting movable rings, does that mean that the movable rings no Claim 1, since the movable rings of Claim 1 are required to swing about the support rod which is served as a center.
With regard to Claims 6 and 12, lines 8-9, it is not clear what “the eccentric device sleeves the screw shaft or a driving shaft” means. Furthermore, “screw shaft” and “driving shaft” are presented as alternatives. Does this mean that the screw shaft is not required in Claim 6? If so, this would suggest that Claim 6 does not further limit Claim 1, since screw shafts are required in Claim 1.
With regard to Claims 8 and 14, “screw shafts” are claimed in Claim 1, yet Claim 8 states that the number of screw shafts can be one. In the case of one screw shaft, Claim 8 no longer limits Claim 1 since “screw shafts” (i.e., more than one) are required in Claim 1. 
With regard to Claims 8 and 14, “the adjacent two screw shafts” lacks antecedent basis in the claims. Furthermore, the next line states “a plurality of screw shafts are driven to rotate…”. Is “a plurality of screw shafts” a different or same structure as “the adjacent two screw shafts”?
Prior Art
Respectfully, the written description and indefinite rejections of Claims 1-3, 6, 8, 12, and 14 under 35 USC 112(a) and (b) are so extensive as to preclude prior art rejections at this time. The Examiner cites the following prior art as pertinent to the Applicant’s invention. 

    PNG
    media_image1.png
    491
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    429
    media_image2.png
    Greyscale

Hong (US 2012/0312177) discloses a sludge dehydrating apparatus which is configured such that power is provided at opposite sides of a rotating rod of movable disks so that even if the apparatus is comparatively large or is operated at low speed, the rotating rod of the movable disks can be prevented from being deformed (Abstract). Hong discloses a spiral solid-liquid separator comprising fixed rings movable rings and a screw shaft, wherein the screw shaft is provided with the fixed rings and the movable 
Hong discloses that the linkage is driven by one or more drive devices (Figure 3, [0033], [0044], rotation guide unit 270 (drive device) rotates the movable disks 230 via the support rods 243).

    PNG
    media_image3.png
    750
    298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    764
    379
    media_image4.png
    Greyscale

Sasaki (US 2006/0037905) discloses a solid-liquid separator in which a treatment object such as sludge can be transported without clogging (Abstract). Sasaki shows movable plates moving in a horizontal direction (Figure 13, [0057]). 

    PNG
    media_image5.png
    372
    563
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    277
    313
    media_image6.png
    Greyscale

Zheng (WO 2017/206174) discloses a wear-resistant screw-type solid-liquid separator comprising fixed rings, moving rings and a screw shaft, wherein the fixed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777